Exhibit 10.32

 

Datalink Corporation

8170 Upland Circle

Chanhassen, Minnesota 55317

 

July 13, 2010

 

Mr. Robert R. Beyer

4950 Shady Island Circle

Mound, MN 55364

 

Re:          Separation Arrangements

 

Dear Rob:

 

We are writing to confirm your resignation as an employee and officer of the
company effective August 6, 2010 (the “Effective Date”).  In connection with
your departure from Datalink, we have agreed as follows:

 

1.             Duties, Final Regular Pay, Expenses, Health and Dental Insurance
and PC/Cell Phone.  We agree that you will remain an employee through the
Effective Date and will receive your normal paychecks and benefits in accordance
with our scheduled payrolls during July.  However, during this period, you will
have no job duties or responsibilities and need not report to work. We will
process your final regular paycheck through the Effective Date (less all normal
tax withholdings), and send that to you within five days of the Effective Date. 
We will promptly process any final company expenses for which you provide us the
customary documentation.  We will also separately send you information relating
to your available 18-month COBRA elections under our health and dental insurance
program.  Subject to expiration of the 15-day revocation period under your
release below without your having revoked it, we will directly pay, or will
reimburse you for, 12 months of premiums for the COBRA coverage beginning as of
the Effective Date.   However, if you become re-employed with another employer
and are eligible to receive any health benefits under another employer’s plan,
our obligations to pay or reimburse for your COBRA coverage will terminate as
reasonably coordinated by the parties so that there is not a lapse in the
applicable coverage.  To the extent that your company-provided life and
disability insurance benefits are portable, we will reasonably coordinate the
transfer of those policies to you personally (with you being responsible for
direct payment of premiums to the insurance carriers).

 

You may retain and shall own your company-issued personal computer provided that
you deliver it to us this afternoon (without deleting or tampering with any
information thereon) for our review and right to transfer and erase any company
related information stored thereon.  Otherwise, you shall return your PC to us
promptly.

 

You may also retain and shall own your company-issued cell phone and the mobile
telephone number associated with it.

 

--------------------------------------------------------------------------------


 

2.             Restricted Stock and Stock Options.  Subject to expiration of the
15-day revocation period under your release below without your having revoked
it, we confirm that you are fully vested in the 18,750 remaining unvested shares
of our Common Stock that we granted to you in February 2007 (an original grant
of 75,000 shares).  However, to pay your withholding taxes on this vested
restricted stock, you authorize us to cancel a number of these shares using the
closing price of our Common Stock for the day your 15-day revocation period
expires.  We will therefore deliver a net number of shares to you after the
release revocation period expires.  Until you make your election, we will hold
all of your restricted shares.  When we release the certificate representing
your restricted shares to you, we will arrange removal of the restrictive
legends relating to your restricted stock agreement (but not the customary
securities law restrictions relating to shares privately issued to our
affiliates).  We will cooperate in a timely manner with all requested transfers
of, and removals of restrictive legends with respect to, your shares (i.e., we
will use our best efforts to arrange all permissible transfers or legend
removals with our transfer agent within three business days after receipt of all
required paperwork from you).

 

We also confirm that you are vested in stock options to acquire 26,666 shares
exercisable at $3.91 per share.  You must exercise these vested options, if at
all, by November 5, 2010 (90 days from the Effective Date).

 

We remind you of your obligations not to trade in our stock while in possession
of material non-public information and to comply with SEC reporting obligations
on transactions in your stock.

 

3.             Cash Severance Payment.  Within five days after (i) the Effective
Date, or (ii) the expiration of the 15-day revocation period under your release
below without your having revoked it,  whichever is later, we will pay you, as
severance pay, a lump-sum amount of $270,000 (less normal tax withholdings)
representing twelve months salary.

 

4.             Confidentiality Obligations.  We remind you of your continuing
post-employment responsibility to not at any time use or, other than as required
by court order, disclose, or permit use or disclosure of, any of our
confidential information or trade secrets.  This includes all non-public
knowledge and information that you acquired during employment with us which
relates to our business, developments, activities, products and services or
financial affairs or any individual or firm that is engaged in or has done
business with us.  This also includes any information or compilation of
information that derives independent economic value from not being generally
known or readily ascertainable by proper means by other persons and which
relates to any aspect of the company’s business, including, but not limited to: 
trade secrets within the meaning of the Minnesota Trade Secrets Act, customer
lists, customer information, costs and selling prices,

 

2

--------------------------------------------------------------------------------


 

payment and credit information, customer profiles and analysis, prospect
tracking recording, financial information, budget and financial plans, costing,
pricing, billing information, tax data, sales and marketing information,
business strategies and plans, technical information including software,
research, product/product development information, personnel information such as
salaries, phone numbers, titles, benefits, bonuses, employment histories,
shareholder information and stock data and any discoveries, inventions, ideas,
methods, products, equipment, developments, improvements or programs which we
hold confidential and have not publicly disclosed.  Of course, you are not
obliged to maintain the confidentiality of information that is or becomes public
other than as a result of acts by or through you or that you independently
obtain from a third party having no duty of confidentiality to us, or
information independently developed outside your relationship with us without
use of any of our otherwise confidential information.  Your obligations of
confidentiality under this Section 4 expire three years from the date of this
letter other than trade secret information which survives indefinitely.

 

5.             Return of Company Property.  We remind you that all records,
designs, tradenames and trademarks, service names and service marks, patents,
business plans, financial statements, manuals, memoranda, customer and other
lists and other property delivered to or compiled by you by or on behalf of the
company, or its representatives, vendors or customers, or otherwise in your
possession, which pertain to our business continue to be our property.  You
agree to immediately return to us all correspondence, reports, records, charts,
advertising and marketing and financial materials and other similar data
pertaining to the business, activities or future plans of the company which you
have collected or that is in your possession.  You also agree to immediately
return any other physical property of ours.

 

6.             Non-Solicitation.

 

(a)           Basic Terms.  In consideration of our allowing you to vest in your
restricted stock, and full payment by us of your cash severance and COBRA and of
the other terms, you will not, for a period of one (1) year from the Effective
Date, for any reason whatsoever, directly or indirectly, for you or on behalf of
or in conjunction with any other person, firm, entity, company, business,
partnership, corporation, limited liability company or limited liability
partnership of whatever nature:

 

(i)            engage, as an officer, director, shareholder, owner, partner,
joint venturer or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor or as a sales representative or executive, in
any business that, as of the Effective Date, manufactures, markets and/or sells
data storage hardware and/or data storage software products and/or services in
competition with us in the United States;

 

3

--------------------------------------------------------------------------------


 

(ii)           recruit, solicit, hire or induce, or attempt to recruit, hire or
induce, any employee or employees to terminate employment or otherwise cease
his, her or their relationship with us;

 

(iii)          solicit, divert or take away, or attempt to solicit, divert or to
take away, the data storage hardware and/or software products and/or services
business or patronage of any of our actual or prospective clients, customers or
accounts contracted, solicited or served by us during your employment;  or

 

(iv)          call upon or solicit any prospective acquisition candidate or
individual or groups of employees of other organizations, which, to your actual
knowledge after due inquiry, we have called upon or for which we have made an
acquisition or hiring analysis, for the purpose of acquiring such entity or its
assets or hiring such individuals.

 

Notwithstanding the above, you may acquire as a passive investment not more than
three percent (3%) of the capital stock of a competing business, whose stock is
traded on a national securities exchange or over-the-counter.

 

(b)           Equitable Relief.  Because of the difficulty of measuring economic
losses to us as a result of a breach of the foregoing covenants, and because of
the immediate and irreparable damage that could be caused to us for which we
would have no other adequate remedy, you agree that we may enforce the foregoing
covenants in the event of your breach by injunctions and restraining orders.

 

(c)           Severability and/or Reformation.  The covenants in this Section 6
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant.  Moreover, in the event
any court of competent jurisdiction determines that the scope, time or
territorial restrictions set forth are unreasonable, then it is our mutual
intention that the court enforce the restrictions to the fullest extent which
the court deems reasonable, and our agreement shall be accordingly reformed.

 

(d)           Independently Enforceable.  All of the covenants in this Section 6
shall be construed as an agreement independent of any other provision in this
separation agreement, and the existence of any claim or cause of action of which
you may have against us, whether predicated on this separation agreement or
otherwise, shall not constitute a defense to the enforcement of such covenants. 
It is specifically agreed that the period of one (1) from the Effective Date
stated at the beginning of this Section 6, during which the agreements and
covenants made in this Section 6 shall be effective, shall be computed by
excluding from such computation any time during which you are in violation of
any provision of this Section 6.

 

4

--------------------------------------------------------------------------------


 

7.             Tax Matters.  We make no guarantees to you regarding the tax
treatment of this separation agreement.  You agree that if our stock or cash
payments to you result in, or cause in any manner, the application of an
accelerated or additional tax, fine or penalty under Internal Revenue Code
Section 409A or otherwise, you will be solely liable for its payment and the
company will have no obligation or liability to pay or reimburse (either
directly or otherwise) you for any such additional taxes, fines or penalties.

 

8.             Release.  Vesting in your restricted stock and payment by us of
your cash severance and COBRA above is conditioned upon your signing and
returning the release of claims attached as Exhibit A and the expiration of its
15-day revocation period without your having revoked it.

 

9.             Governing Law.  This separation agreement shall be governed by
the laws of the State of Minnesota exclusive of its conflicts of laws and
regardless of where you reside or who you may be employed by in the future.  
Any claims or action brought relating in any way to this separation agreement
must be brought in the District Court located in the State of Minnesota and
venued in Hennepin County. You hereby consent to the personal and subject matter
jurisdiction, and the convenience of this court for resolving any claims.

 

If you agree with the terms of this separation agreement, please so indicate by
your signature below.  We thank you for your years of service to Datalink and
wish you the best in your future endeavors.

 

Very truly yours,

 

DATALINK CORPORATION

 

Agreed to and accepted:

 

 

 

 

 

 

By

/s/ Paul F. Lidsky

 

/s/ Robert R. Beyer

 

Paul F. Lidsky, Chief Executive Officer

 

Robert R. Beyer

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Release of Claims

 

I release Datalink Corporation and its officers, directors, employees and agents
from any claim, cause of action, damages or expenses, including attorneys’ fees,
arising out of the relationship between the parties through the date of the
signing of this Release.  This is intended to be a complete release of claims by
me, whether the claims are known or unknown, matured or unmatured or fixed or
contingent.  Therefore, by this release I GIVE UP ANY RIGHT TO MAKE A CLAIM,
BRING A LAWSUIT, FILE AN ADMINISTRATIVE CHARGE OF DISCRIMINATION OR OTHERWISE
SEEK MONEY DAMAGES OR COURT ORDERS AS A RESULT OF MY EMPLOYMENT BY DATALINK, OR
OF MY SEPARATION FROM EMPLOYMENT WITH DATALINK.  I acknowledge and intend that
this Release cover claims of wrongful termination, defamation, intentional
infliction of emotional distress, any claims under the Federal Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Minnesota Human Rights Act and Minnesota
Statute Section 181.81 (which prohibits age discrimination) and any other state
or federal statutes prohibiting discrimination in employment.  This Release also
binds my heirs, administrators, representatives, executors, successors and
assigns.  I have been advised by my legal counsel of the effect of this
Release.  Despite the above, this Release does not apply to claims against
Datalink for breaching its obligations under a separation agreement dated
July 7, 2010.

 

NOTICE TO THE UNDERSIGNED:

 

THIS IS A RELEASE OF LEGAL RIGHTS YOU MAY HAVE.  YOU SHOULD CONSULT WITH AN
ATTORNEY REGARDING THIS RELEASE AND OTHER ASPECTS OF THIS LETTER BEFORE YOU SIGN
IT.

 

YOU HAVE 21 DAYS TO CONSIDER WHETHER OR NOT TO SIGN THIS RELEASE, STARTING FROM
THE DATE YOU FIRST RECEIVE A COPY OF IT.  YOU MAY SIGN THIS RELEASE AT ANY TIME
DURING THE 21-DAY PERIOD.

 

YOUR EMPLOYMENT BY DATALINK HAS TERMINATED.  YOUR ACCEPTANCE OR FAILURE TO
ACCEPT THIS RELEASE DOES NOT AFFECT YOUR TERMINATION.  IF YOU DO NOT ACCEPT THIS
RELEASE, OR IF YOU REVOKE YOUR ACCEPTANCE OF IT, DATALINK WILL NOT PROVIDE YOU
THE SEVERANCE PAY AND OTHER BENEFITS DESCRIBED IN YOUR SEPARATION AGREEMENT.

 

AFTER YOU ACCEPT THIS RELEASE BY SIGNING IT, YOU MAY REVOKE YOUR ACCEPTANCE FOR
A PERIOD OF 15 DAYS AFTER THE DATE YOU SIGN.  THIS RELEASE IS NOT EFFECTIVE
UNTIL THIS 15-DAY REVOCATION PERIOD EXPIRES.

 

6

--------------------------------------------------------------------------------


 

IF YOU WISH TO REVOKE YOUR ACCEPTANCE OF THIS RELEASE, YOU MUST NOTIFY DATALINK
IN WRITING WITHIN THE 15-DAY REVOCATION PERIOD.  YOU MUST DELIVER YOUR NOTICE TO
DATALINK IN PERSON OR BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO:  Greg Barnum, Chief Financial Officer, Datalink Corporation, 8170 Upland
Circle, Chanhassen, Minnesota 55317.  IF YOU FAIL TO PROPERLY DELIVER OR MAIL
YOUR WRITTEN REVOCATION AS INSTRUCTED, YOUR REVOCATION WILL NOT BE EFFECTIVE.

 

Date this Release is first given by Datalink to the undersigned:

July 13, 2010

 

 

Agreed to and accepted by the undersigned:

/s/ Robert R. Beyer

 

Robert R. Beyer

 

 

Date this Release is signed by the undersigned:

July 13, 2010.

 

7

--------------------------------------------------------------------------------